EXHIBIT 10.8
 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE
 




This Settlement Agreement and Mutual General Release (“Settlement Agreement”) is
made and entered into as of this 24th day of March, 2015, by and among PC
Specialists, Inc., a California corporation doing business as Technology
Integration Group (“TIG”) on one hand, and Roomlinx, Inc., a Nevada corporation
(“Roomlinx”), Michael S. Wasik (“Wasik”) and Anthony DiPaolo (“DiPaolo”),
individuals, and SignalShare Infrastructure, Inc., a Nevada corporation which is
a wholly-owned subsidiary of Roomlinx (“SignalShare Infrastructure”) on the
other hand. TIG, Roomlinx, Wasik, DiPaolo and SignalShare Infrastructure may be
referred to collectively as the “Parties.”

 
RECITALS
 
A.     WHEREAS, on or about September 25, 2012, TIG and Roomlinx entered into a
contract (the “Contract”) pursuant to which (1) TIG agreed to purchase on behalf
of Roomlinx, and Roomlinx agreed to purchase from TIG, equipment (the
“Purchased Equipment”), (2) TIG agreed to store on behalf of Roomlinx other
equipment purchased directly by Roomlinx (the “Stored Equipment”), (3) Roomlinx
agreed to promptly pay TIG for the Purchased Equipment and for storage of the
Stored Equipment, plus interest at the rate of one and one-half percent (1.5%)
per month on any unpaid balance owed by Roomlinx to TIG until the balance was
paid in full, and (4) Roomlinx granted to TIG a security interest in the
Purchased Equipment and the Stored Equipment to secure its payment obligations
to TIG;
 
B.     WHEREAS, Roomlinx has retrieved and paid for some of the Purchased
Equipment, and has retrieved some of the Stored Equipment, but as of March 23,
2015 TIG still retained much of the Purchased Equipment as described on Exhibit
“A” hereto (the “Remaining Purchased Equipment”) and much of the Stored
Equipment as described on Exhibit “B” hereto (the “Remaining Stored Equipment”);
 
C.     WHEREAS, in or about April, 2013, Roomlinx breached the Contract by
failing to pay sums due under the Contract, and as of March 23, 2015 there was
due, owing and unpaid to TIG the total sum of Three Million Three Thousand Two
Hundred Sixty-Seven Dollars ($3,003,267.00), consisting of $2,064,223.00 for
equipment purchased and stored, $879,998.00 of interest on such amount and TIG’s
attorneys’ fees and costs of $59,046.00 to date;
 
D.     WHEREAS, on April 29, 2013 TIG filed a Complaint against Roomlinx in the
Superior Court of California, County of San Diego, North County Division, Case
No. 37-2013-00046436-CU-BC-NC (the “Action”), and on or about May 16, 2013 TIG
amended the Complaint in the Action by adding Wasik and DiPaolo as defendants;
 
E.     WHEREAS, on or about March 14, 2014, Roomlinx and Signal Point Holdings
Corp. (“SPHC”) entered into an agreement pursuant to which SPHC agreed to merge
with a wholly- owned subsidiary of Roomlinx and Roomlinx agreed to change its
name to SignalShare, Inc. (“SSI”) (the “Merger Transaction”);
 
F.     WHEREAS, effective September 23, 2014, TIG, Roomlinx, Wasik, DiPaolo and
SignalShare Hospitality, Inc. entered into a Settlement Agreement and Mutual
General Release (the “Prior Settlement Agreement”);
 
G.     WHEREAS, TIG has not terminated and canceled the Prior Settlement
Agreement pursuant to paragraph 1 thereof despite its unilateral right to do so;
 
H.     WHEREAS, the Merger Transaction did not close and was ultimately
terminated by SPHC and Roomlinx;
 
I.     WHEREAS, effective March 24, 2015, Romlinx, SPHC, SignalShare
Infrastructure and RMLX Merger Corp. entered into a Subsidiary Merger Agreement
(the terms of which are referred to herein as the
“Subsidiary Merger Transaction”);
 
J.     WHEREAS, Roomlinx anticipates that the Subsidiary Merger Transaction will
close on or before March 31, 2015;
 


 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 

 
 
K.     WHEREAS, simultaneous with or immediately after the closing of the
Subsidiary Merger Transaction, Roomlinx intends to transfer to SignalShare
Infrastructure substantially all of its assets and liabilities including but not
limited to Roomlinx’s liability to TIG for the claims asserted in the Action and
all rights and obligations described in this Settlement Agreement;
 
L.     WHEREAS, upon the closing of the Subsidiary Merger Transaction,
SignalShare Infrastructure is obligated to pay to Cenfin, LLC (“Cenfin”) Seven
Hundred Fifty Thousand Dollars ($750,000.00).  SignalShare Infrastructure is
also obligated to pay Cenfin additional payments thereafter as set forth in that
certain Amended and Restated Revolving Credit and Security Agreement dated as of
March 24, 2015 by and between SignalShare Infrastructure, Cenfin and Roomlinx
(the “Cenfin Payments”); and
 
M.     WHEREAS, the Parties desire to resolve and settle the Action in
accordance with the terms and conditions of this Settlement Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants,
conditions, representations and agreements contained in this Settlement
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by all of the Parties, the Parties
agree as follows:
 
1.     Prior Settlement Agreement Terminated.
 
The Prior Settlement Agreement is hereby terminated and of no further force or
effect.
 
2      Effectiveness Conditioned Upon
Closing of Merger Transaction; Cancellation Right.
 
The rights and obligations created in this Settlement Agreement shall not become
effective and binding on the Parties unless and until the Subsidiary Merger
Transaction closes and TIG is paid the sum set forth below in paragraph 3(a) of
this Settlement Agreement. TIG shall have the unilateral right to terminate and
cancel this Settlement Agreement by giving written notice thereof if the
Subsidiary Merger Transaction does not close by March 31, 2015.  If TIG gives
such notice, this Settlement Agreement shall become null, void and of no further
force or effect.
 
3.   Monetary Terms.
 
SignalShare Infrastructure shall pay to TIG the total principal sum of One
Million Nine Hundred Nineteen Thousand Two Hundred Thirty-Nine Dollars and
Twenty Cents ($1,919,239.20 - the “Settlement Amount”) as follows:
 


  a.   
Four Hundred Thousand Dollars ($400,000.00) on the closing date of the
Subsidiary Merger Transaction which shall be paid by SPHC on behalf of
SignalShare Infrastructure. Upon payment of the Four Hundred Thousand Dollars
($400,000.00) to TIG, TIG will fully release Roomlinx, Wasik and DiPaolo as set
forth in paragraph 10 of this Settlement Agreement, file the Dismissals and
Stipulations described in paragraph 7(b) of this Settlement Agreement, consent
to the transfer of the rights and obligations described in this Settlement
Agreement to SignalShare Infrastructure with no recourse against Roomlinx, and
release to SignalShare Infrastructure the items of the Remaining Stored
Equipment described in Exhibit “C” hereto.

 


  b.  
Two Hundred Thousand Dollars ($200,000.00) with interest at six percent (6%) per
year in seven (7) consecutive monthly installments of Twenty-Nine Thousand
One-Hundred Forty-Five Dollars and Seventy-One Cents ($29,145.71) commencing on
or before the 30th day after closing of the Subsidiary Merger Transaction and on
the same day of each month thereafter until fully paid.

 


  c.  
Three Hundred Thousand Dollars ($300,000.00) in consecutive monthly installments
of Forty Four Thousand Four Hundred Forty-Four Dollars ($44,444.00) each for the
first six (6) months and Thirty Three Thousand Three Hundred Thirty-Six Dollars
($33,336.00) in the seventh (7th) month, which payments shall commence on or
before the 30th day after the closing of the Subsidiary Merger Transaction and
on the same day of each month thereafter until fully paid.

 
 
 
 


 
- 2 -

--------------------------------------------------------------------------------

 


 
 
 


  d.  
One Million Nineteen Thousand Two Hundred Thirty-Nine Dollars and Twenty Cents
($1,019,239.20) with interest at six percent (6%) per year accruing since August
11, 2014, reduced by amounts credited pursuant to paragraph 4 of this Settlement
Agreement, within one (1) year of closing of the Subsidiary Merger Transaction,
and as TIG  releases to SignalShare Infrastructure and/or sells to third parties
the Remaining Purchased Equipment and the Remaining Stored Equipment, as
follows:

 


i.      Upon closing of the Subsidiary Merger Transaction, SignalShare
Infrastructure shall issue and forward to TIG a non-cancellable Purchase Order
for all of the Remaining Purchased Equipment and all of the Remaining Stored
Equipment not released to SignalShare Infrastructure pursuant to paragraph 3(a)
of this Settlement Agreement and described in Exhibit “C.” Thereafter,
SignalShare Infrastructure shall pay for and take delivery of all of the
Remaining Purchased Equipment and the Remaining Stored Equipment (except for the
Remaining Stored Equipment already released to SignalShare Infrastructure
pursuant to paragraph 3(a) of this Settlement Agreement, and described in
Exhibit “C,” and except for any of the Remaining Purchased Equipment sold to a
third party pursuant to paragraph 4 of this Settlement Agreement) within one (1)
year.
 
ii.     Subject to the provisions of paragraph 4 of this Settlement Agreement,
TIG shall release to SignalShare Infrastructure specific items of the Remaining
Purchased Equipment listed on Exhibit “A” and Remaining Stored Equipment listed
on Exhibit “B” upon receipt of a written request specifying the items of such
equipment to be released, the date they are to be released, and the identity of
any buyer for the equipment.
 
iii.    Prior to TIG’s release of any items of the Remaining Purchased Equipment
or the Remaining Stored Equipment to SignalShare Infrastructure as provided in
paragraph 3(d) (ii) of this Settlement Agreement, SignalShare Infrastructure
shall assign to TIG the right to collect directly from the buyer of that
equipment the receivable created by SignalShare Infrastructure’s sale of items
of the Remaining Purchased Equipment and Remaining Stored Equipment (the
“Receivables”). From the buyer’s payment of the Receivables, TIG shall retain
the price reflected on Exhibit “A” and/or Exhibit “B” for such equipment before
transmitting any extra funds to SignalShare Infrastructure. If SignalShare
Infrastructure requests that items of the Remaining Purchased Equipment and/or
Remaining Stored Equipment be released to it without an identified buyer for
that equipment, SignalShare Infrastructure shall pay TIG the amount reflected on
Exhibit “A” and/or Exhibit “B” for that equipment upon delivery (COD).
 
iv.   All of the Remaining Purchased Equipment described in Exhibit “A” hereto
(unless sold to a third party pursuant to the provisions of paragraph 4 of this
Settlement Agreement) and all of the Remaining Stored Equipment shall be
retrieved and paid for by SignalShare Infrastructure within one (1) year of the
closing of the Subsidiary Merger Transaction.
 
v.     Interest shall accrue at the rate of six percent (6%) per year on the
unpaid balance of $1,019,239.20 commencing August 11, 2014.  Except to the
extent interest is paid as provided in paragraph 3(d)(vi) of this Settlement
Agreement, all accrued and unpaid interest shall be due and payable to TIG one
(1) year from the closing of the Subsidiary Merger Transaction.
 
vi.   All sums received and retained by TIG as proceeds from sales or releases
of the Remaining Purchased Equipment and Remaining Stored Equipment pursuant to
paragraph 3(d)(i) through 3(d)(iv) of this Settlement Agreement and all sums
credited pursuant to paragraph 4(e) of this Settlement Agreement shall first be
applied to the $1,019,239.20 set forth in paragraph 3(d) of this Settlement
Agreement, then to the interest due on that amount pursuant to paragraph 3(d)(v)
of this Settlement Agreement, and then to any remaining balance due TIG under
paragraph 3(c) of this Settlement Agreement until the full Settlement Amount due
to TIG under the terms of this Settlement Agreement are paid in full. Once TIG
is paid the full Settlement Amount and interest, any of the Remaining Purchased
Equipment and/or Remaining Stored Equipment still in the possession of TIG will
be released to and retrieved by SignalShare Infrastructure within thirty (30)
days.
 
vii.   All payments due under this Settlement Agreement shall be made in US
Dollars payable and delivered to TIG at 10240 Flanders Ct., San Diego,
California 92121.


4.     TIG’s Right to Sell Remaining Purchased Equipment to Third Parties.
 
TIG may attempt to sell some or all of the Remaining Purchased Equipment to
third parties as provided in this paragraph.
 
a.     Commencing forty-five (45) days after the Subsidiary Merger Transaction
closes, if and to the extent that TIG receives an offer from a third party to
purchase some or all of the Remaining Purchased Equipment not yet released to
and paid for by SignalShare Infrastructure (a “Third Party Offer”), TIG shall
give notice in writing to SignalShare Infrastructure of the terms of the Third
Party Offer. SignalShare Infrastructure shall have forty-eight (48) hours from
transmission of TIG’s notice of the Third Party Offer to give notice that it
objects to the sale of the equipment described in the Third Party Offer to the
third party.
 
b.     If SignalShare Infrastructure objects to the sale of the equipment
described in a Third Party Offer as provided in paragraph 4(a) of this
Settlement Agreement, SignalShare Infrastructure shall pay to TIG within ten
(10) business days of its objection the amount reflected on Exhibit “A” for that
equipment, and shall take delivery thereof within fifteen (15) days after
payment for that equipment is received by TIG.
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
c.     If SignalShare Infrastructure does not object to the sale of the
equipment described in a Third Party Offer as provided in paragraph 4(a) of this
Settlement Agreement, and if the Third Party Offer is greater than or equal to
seventy percent (70%) of the price for that equipment as set forth on Exhibit
“A,” TIG may sell that equipment to the third party pursuant to the terms of the
Third Party Offer and SignalShare Infrastructure shall pay to TIG within ten
(10) business days thereafter one-half (50%) of the difference between the
amount of the Third Party Offer and the price for that equipment as reflected on
Exhibit “A.”
 
d.     If SignalShare Infrastructure does not object to the sale of the
equipment described in a Third Party Offer as provided in paragraph 4(a) of this
Settlement Agreement, and if the amount of that Third Party Offer is less than
seventy percent (70%) of the price for that equipment as reflected on Exhibit
“A,” then TIG may sell that equipment to the third party and SignalShare
Infrastructure shall pay to TIG within ten (10) business days thereafter fifteen
percent (15%) of the price for that equipment as reflected on Exhibit “A”.
 
e.     SignalShare Infrastructure shall receive, for all sales described in
paragraphs 4(a) through 4(d) of this Settlement Agreement, a credit of one
hundred percent (100%) of the price for that equipment reflected on Exhibit “A”
to the amount due TIG pursuant to paragraph 3(d) of this Settlement Agreement.
 
5.     TIG’s Priority for Payment.
 
a.     Except as set forth in paragraph 5(b) of this Settlement Agreement, and
except for the Cenfin Payments, all of which are hereby consented to by TIG,
SignalShare Infrastructure shall pay the full Settlement Amount owed to TIG
pursuant to paragraph 3 of this Settlement Agreement before making any further
payment on any obligation owed by Roomlinx to Cenfin which existed or arose on
or before the date this Settlement Agreement is executed by all of the Parties.
 
b.     SignalShare Infrastructure may make payments to Cenfin in addition to the
Cenfin Payments described in Recital L of this Settlement Agreement (an
“Additional Cenfin Payment”) before TIG is paid the full Settlement Amount owed
to it pursuant to paragraph 3 of this Settlement Agreement provided TIG
receives, simultaneous with or prior to any such Additional Cenfin Payment, a
payment (an “Additional TIG Payment”) greater than or equal to the Additional
Cenfin Payment. For purposes of this paragraph 5(b), the payments to TIG
required by paragraphs 3(a), 3(b) and 3(c) of this Settlement Agreement shall
not be considered or credited toward an Additional TIG Payment; all such
Additional TIG Payments shall be a credit toward the amount to be paid to TIG
pursuant to paragraph 3(d) of this Settlement Agreement.
 
6.     Notice of Default and Opportunity to Cure.
 
Upon the failure to make any payment due to TIG pursuant to the requirements of,
and within the times provided by, paragraphs 3, 4 and 5 of this Settlement
Agreement, then TIG may declare a default under this Settlement Agreement by
giving written notice thereof (a “Notice of Default”) to SignalShare
Infrastructure. Any such default may be cured by delivering One Hundred Percent
(100%) of the payment giving rise to the Notice of Default to TIG no later than
ten (10) calendar days after the Notice of Default was transmitted by TIG.
 
7.     Stipulations, Dismissals, Enforcement, etc.
 
a.     Contemporaneously with the execution of this Settlement Agreement,
Roomlinx and SignalShare Infrastructure shall execute and deliver to TIG the
following documents:
 
i.     A Stipulation for Leave to Amend Complaint to add SignalShare
Infrastructure as a defendant in the Action in the form of Exhibit “D” hereto;
 
ii.    a Stipulation to Retain Jurisdiction in the form of Exhibit “E” hereto;
and
 
iii.   A Stipulation for Entry of Judgment in the form of Exhibit “F” hereto.
 
 b.     Upon TIG’s receipt of the initial payment of Four Hundred Thousand
Dollars ($400,000.00) as provided in paragraph 3(a) of this Settlement
Agreement, TIG will file in the Action:
 
i.     The executed Stipulation for Leave to Amend Complaint in the form of
Exhibit “D;”
 
ii.    The executed Stipulation to Retain Jurisdiction in the form of Exhibit
“E;”
 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
iii.    a Request for Dismissal of Roomlinx, Wasik and DiPaolo With Prejudice in
the form of Exhibit “G” hereto; and
 
iv.    a Request for Dismissal Without Prejudice of the Action in the form of
Exhibit “H” hereto.
 
Notice of the filing and copies of the Stipulations and/or court-ordered
dismissals described in this paragraph 7(b) shall be served in the ordinary
course of business at the addresses set forth in paragraph 25 of this Settlement
Agreement.
 
c.     Upon any uncured default of the payment obligations to TIG under the
terms of this Settlement Agreement, TIG shall have the right to file in the
Action the executed Stipulation for Entry of Judgment in the form of Exhibit
“F,” on an ex- parte basis upon (5) calendar days’ notice to SignalShare
Infrastructure. TIG may thereafter obtain judgment against SignalShare
Infrastructure pursuant to the Stipulation for Entry of Judgment in the amount
of Three Million Three Thousand Two Hundred Sixty-Seven Dollars ($3,003,267.00),
less any payments or credits as described in paragraphs 3 and 4 of this
Settlement Agreement.
 
d.     Upon full payment and/or credit of all of the full Settlement Amount set
forth in paragraph 3 of this Settlement Agreement plus interest, TIG will (i)
file in the Action a Request for Dismissal of the Entire Action With Prejudice
in the form of Exhibit “I” hereto, with notice of the filing and a copy of the
court-ordered dismissal to be served in the ordinary course of business at the
addresses provided in paragraph 26 of this Settlement Agreement, and (ii) return
to SignalShare Infrastructure the Stipulation for Entry of Judgment executed
pursuant to paragraph 7(a)(iii) above.
 
8.     Risk of Loss.
 
Until the Remaining Purchased Equipment and the Remaining Stored Equipment is
retrieved by SignalShare Infrastructure or sold to a third party, all risk of
loss or damage, other than any loss or damage resulting from the gross
negligence or willful misconduct of TIG, shall be borne by SignalShare
Infrastructure.
 
9.     Restricted Transactions.
 
SignalShare Infrastructure shall not borrow against, encumber, pledge,
hypothecate or assign any rights or interests in or to any of the Remaining
Purchased Equipment or any of the Remaining Stored Equipment without TIG’s
express written consent unless and until the full Settlement Amount described in
paragraph 3 of this Settlement Agreement plus interest is paid to TIG.
Furthermore, except as explicitly authorized in this Settlement Agreement, and
until the full Settlement Amount described in paragraph 3 of this Settlement
Agreement is paid in full to TIG, SignalShare Infrastructure shall not sell,
transfer, encumber or convey any interest in any of its assets without the
express written consent of TIG, other than in the ordinary course of business
and for reasonably equivalent value.
 
10.   Release in Favor of Roomlinx, Wasik and DiPaolo.
 
Except for the obligations of SignalShare Infrastructure created by this
Settlement Agreement and/or assigned to it by Roomlinx, as provided in Recital K
of this Settlement Agreement, and conditioned upon the closing of the Subsidiary
Merger Transaction, upon TIG’s receipt of the payment required by paragraph 3(a)
of this Settlement Agreement, TIG will immediately execute the Release attached
hereto as Exhibit “J.”
 
11.  Release in Favor of TIG.
 
Except for the obligations created by this Settlement Agreement, Roomlinx,
SignalShare Infrastructure, Wasik and DiPaolo, and all others having any
interest by and through them (collectively the
“Roomlinx/SignalShare Releasors”), permanently and irrevocably release and
discharge TIG and its shareholders, owners, lenders, officers, directors,
employees, attorneys, agents, representatives, predecessors and successors in
interest, and all persons or entities having or claiming any interest by or
through them (collectively the “TIG Releasees”), from any and all liabilities,
claims, causes of action, suits, debts, losses, costs and demands whatsoever, in
law or in equity, known or unknown, which any one or more of the
Roomlinx/SignalShare Releasors ever had, now have, or hereinafter may have
against the TIG Releasees by reason of any matter, cause or thing whatsoever,
occurring at any time in the past up to and including the date of the execution
of this Settlement Agreement, including but not limited to any claims alleged
in, arising out of, relating to, or in connection with the Action, the Contract,
TIG’s purchase and storage of the Purchased Equipment, TIG’s storage of the
Stored Equipment, and all circumstances and matters related thereto.
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
 
12.   Waiver of Rights Under California Civil Code § 1542.

It is the intent of the Parties that, except for the rights and obligations
created by this Settlement Agreement and/or assigned to SignalShare
Infrastructure by Roomlinx as provided in Recital K of this Settlement
Agreement, the releases set forth in paragraphs 10 and 11 of this Settlement
Agreement shall bar all demands, liens, assignments, contracts, covenants,
actions, suits, causes of action, obligations, costs, expenses, attorney’s fees,
damages, losses, claims, controversies, judgments, orders, and liabilities of
whatever character, nature, and kind, known or unknown, past or present,
suspected or unsuspected, whether concealed or hidden, hereinabove specified to
be so barred. In furtherance of this intent, the Parties knowingly and
voluntarily waive any and all rights and benefits conferred upon them by the
provisions of section 1542 of the California Civil Code, which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
The Parties acknowledge that they have been advised by their legal counsel about
the implications of California Civil Code section 1542 and fully recognize and
acknowledge that they are releasing each other of and from any and all claims,
whether known or unknown, arising out of any fact, act, occurrence, or omission,
to the date of this release, even if such has not resulted in any actual damage
to the affected party at the time of entering into this release.
 
13.   Authority to Execute Releases.
 
Each party warrants and represents that he/it has the power and authority to
release the claims and rights which he/it is releasing and that none of the
claims or rights being released has been assigned or transferred to any other
person or entity. Each party also warrants and represents that he/it is not
aware of any pending, threatened, or planned litigation related to or arising
out of the claims and rights which are released in this Settlement Agreement
other than the Action.
 
14.   No Assignment.
 
No rights or obligations created by this Settlement Agreement may be assigned,
transferred or conveyed without the express written consent of all of the
Parties.
 
15.   No Admissions.
 
Neither this Settlement Agreement (or anything contained herein) nor the
settlement of the Action shall constitute an admission or adjudication with
respect to any allegations made therein, any fact or conclusion of law with
respect to any matter alleged in or arising therefrom, or of any wrongdoing or
misconduct on the part of any party hereto.
 
16.   Entire Agreement.
 
This Settlement Agreement and the exhibits to be executed as provided herein
constitute the entire and only agreements and understandings between and among
the Parties with respect to the subject matter hereof and may not be altered,
enlarged or abridged except by an agreement in writing executed by all of the
Parties.
 
17.   Further Documents and Acts.
 
The Parties shall execute and deliver all documents and perform all further acts
that may be necessary to effectuate the provisions of this Settlement Agreement.
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 

 
18.   Waivers.
 
No waiver of any one or several of the terms, conditions or obligations of this
Settlement Agreement, and no partial waiver thereof, shall be construed as a
waiver of any of the other terms, conditions or obligations of this Settlement
Agreement. No failure or delay by any party at any time to enforce one or more
of the terms, conditions or obligations of this Settlement Agreement shall
constitute a waiver of such terms, conditions or obligations or shall preclude
any party from requiring performance by any other party at any time.
 
19.   Severability.
 
All the provisions of this Settlement Agreement shall be considered as separate
terms and conditions. In the event any of the provisions hereof are determined
to be invalid, prohibited or unenforceable by a court or other body of competent
jurisdiction, this Settlement Agreement shall be construed as if such invalid,
prohibited or unenforceable provision has been more narrowly drawn so as not to
be invalid, prohibited or unenforceable.


20.   Successors and Assigns.
 
The provisions of this Settlement Agreement shall inure to the benefit of, and
be binding upon, the Parties hereto and their respective heirs, personal
representatives, successors, assigns, executors and administrators. The Parties
intend this Settlement Agreement to be enforced according to its terms.
 
21.   Governing Law.
 
This Settlement Agreement is entered into and to be performed in the County of
San Diego, State of California, and shall be governed by and construed in
accordance with the substantive laws of the State of California, without regard
to the conflicts of laws principles thereof.
 
22.   Consultation of Counsel.
 
The Parties acknowledge that, before executing this Settlement Agreement, they
have sought and received advice from counsel of their own choosing, and have
been fully advised of their rights under the law. The Parties further
acknowledge that they have reviewed this Settlement Agreement in its entirety,
understand it thoroughly and execute it voluntarily.
 
23.   Construction.
 
This Settlement Agreement has been fully and freely negotiated by all of the
Parties, shall be deemed to have been drafted jointly by all the Parties hereto,
and shall be interpreted and construed as if so drafted, without construction in
favor or against any party on account of his or its participation in the
drafting hereof.
 
24.   Attorneys’ Fees.
 
Each party hereto shall bear its own attorneys’ fees and costs incurred to date
arising out of or related to the Action, preparation of this Settlement
Agreement, and the matters and documents referred to in this Settlement
Agreement. In any subsequent application, motion or action to enforce the terms
of this Settlement Agreement, including the filing of the Stipulation for Entry
of Judgment described in paragraph 6(c) of this Settlement Agreement, the
prevailing party shall be entitled to an award of reasonable attorneys’ fees and
costs.
 
25.   Counterparts.
 
This Settlement Agreement may be executed in more than one counterpart, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 

 
 
26.   Notices.
 
Any notice required or permitted to be given under this Settlement Agreement
shall be
given by overnight delivery or certified mail with return receipt requested as
follows:
 

  For TIG: With a copy to:   Technology Integration Group Steven W. Winton  
Attn:  Thomas Hicks Winton Law Corporation   10240 Flanders Ct. 11440 West
Bernardo Ct., Ste. 214   San Diego, CA  92121 San Diego, CA  92127       For
Roomlinx and Wasik: With a copy to:   Attn:  Michael Wasik Marc Callipari  
11101 W. 120th Ave., Suite 200 Callipari Law, LLC   Broomfield, Colorado  80021
300 Center Drive, G-197   Superior, CO  80027       For DiPaolo:     11663 W.
39th Circle     Wheat Ridge, CO  80033         For Signalshare Infrastructure:
With a copy to:   433 Hackensack Ave. Marc Callipari   6th Floor, Continental
Place Callipari Law, LLC   Hackensack, NJ  07601 300 Center Drive, G-197  
Attn:  Legal Department Superior, CO  80027

 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
27.   Agents for Service of Process.
 
Roomlinx, Wasik, DiPaolo and SignalShare Infrastructure hereby irrevocably
designate as their respective Agents for Service of Process the persons
identified in the right hand column next to their respective names in paragraph
26 of this Settlement Agreement, which they, and each of them, hereby authorize
to receive service of any legal process, including service of the Stipulations
and Dismissals described in paragraph 7 of this Settlement Agreement.
 
IN WITNESS WHEREOF, this Settlement Agreement is effective on the date first
written above.
 
 
PC SPECIALISTS, INC.
dba Technology Integration Group
 
 
Dated: 3/24/15
By: /s/  Tom
Janecek                                                                           
 
              Tom Janecek
 
ROOMLINX, INC.
 
 
Dated: 3/24/15
By: /s/   Michael S.
Wasik                                                                      
              Michael S. Wasik
              President and Chairman of the Board of Directors

SIGNALSHARE INFRASTRUCTURE, INC.
 
 
Dated: 3/24/15
By: /s/   Michael S.
Wasik                                                                      
              Michael S. Wasik
              President and Chairman of the Board of Directors

 
Dated: 3/24/15
By: /s/   Michael S.
Wasik                                                                      
              Michael S. Wasik
 
 
Dated: 3/24/15
By: /s/   Anthony
DiPaolo                                                                      
              Anthony DiPaolo
           

 
 

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
 
 
APPROVED AS TO FORM AND CONTENT ONLY:
 


 
WINTON LAW CORPORATION
 
 
 
Dated: 3/24/15
By: /s/   Steven W.
Winton                                                                    
              Steven W. Winton
              Attorneys for TIG

 
CALLIPARI LAW, LLC
 
 
 
Dated: 3/24/15
By: /s/   Marc Callipari  
                                                                      
              Marc Callipari
              Attorneys for Roomlinx

 
CALLIPARI LAW, LLC
 
 
 
Dated: 3/24/15
By: /s/   Marc Callipari  
                                                                      
              Marc Callipari
              Attorneys for SignalShare Infrastructure
 
 
 
 
 
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 